Citation Nr: 1013284	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a bowel disorder, 
to include as secondary to service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for an eye disorder, 
to include as secondary to service-connected diabetes 
mellitus.  

4.  Entitlement to an effective date prior to November 17, 
2001, for the award of service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issues noted above.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  In October 2005, he testified in person 
before a Veterans Law Judge who is no longer with the Board.  
This appeal was subsequently presented to the Board in 
August 2007, at which time these issues were remanded for 
additional development.  They have now been returned to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Per the Veteran's request, he was afforded an October 2005 
personal hearing before a Veterans Law Judge, seated at the 
RO.  Unfortunately, this Veterans Law Judge is no longer 
with the Board, and the Veteran was informed of this fact 
via a February 2010 letter.  Within this same letter, the 
Veteran was offered an opportunity for another hearing 
before a current Veterans Law Judge, and he in turn 
requested a video hearing.  Therefore, because he has not 
yet been afforded such a hearing, a remand of these 
remaining issues is required.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video hearing at the RO before a member of 
the Board of Veterans' Appeals as soon as 
practical.  He also must be afforded 
timely notification of date and location 
of this hearing.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

